Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 25, 2017

The Court of Appeals hereby passes the following order:

A17D0370. WESLEY B. WILLIAMS v. JULIA F. WILLIAMS.

      Wesley B. Williams has filed a pro se application for discretionary appeal,
seeking review of the trial court’s award of OCGA § 19-6-2 attorney fees to his ex-
wife in her contempt action against him for his failure to pay child support. We,
however, lack jurisdiction.
      The application materials indicate that Williams was represented by counsel
during the contempt hearing, where Williams was found in contempt, and his counsel
continued to act on his behalf during discussions regarding the attorney fees issue.
The record contains no indication that Williams’s counsel has been relieved of his
representation in these proceedings. Williams therefore may not attempt to represent
himself, and his pro se application is a nullity. See Tolbert v. Toole, 296 Ga. 357, 363
(3) (767 SE2d 24) (2014); Jacobsen v. Haldi, 210 Ga. App. 817, 818-819 (1) (437
SE2d 819) (1993). Consequently, Williams’s application for discretionary appeal is
hereby DISMISSED for lack of jurisdiction



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/25/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.